Citation Nr: 0803277	
Decision Date: 01/29/08    Archive Date: 02/08/08

DOCKET NO.  94-49 743	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an initial compensable evaluation for 
pseudofolliculitis barbae.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. L. Reynolds, Counsel


INTRODUCTION

The veteran served on active duty from March 1973 to June 
1981.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2004 rating decision of the Roanoke, 
VA, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

The veteran presented testimony at a VA Central Office 
hearing chaired by the undersigned Veterans Law Judge in 
November 2005.  A transcript of the hearing is associated 
with the veteran's claims folders.

The Board previously remanded this case in February 2006.
 

FINDINGS OF FACT

1.  Prior to August 30, 2002, the veteran's 
pseudofolliculitis barbae was manifested by a facial rash.

2.  From August 30, 2002, the veteran's pseudofolliculitis 
barbae required intermittent systemic therapy, but for a 
total duration of less than six weeks during any continuous 
12-month for period; the disability has not involved 20 
percent or more of the whole body or exposed surfaces.

3.  The veteran's pseudofolliculitis barbae has not been 
productive of scarring or disfigurement.  




CONCLUSIONS OF LAW

1.  Prior to August 30, 2002, the criteria for a compensable 
evaluation for pseudofolliculitis barbae were not met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118, Diagnostic 
Codes (DCs) 7806, 7813 (2002); 38 C.F.R. § 4.7 (2007).

2.  From August 30, 2002, the criteria for a 10 percent 
evaluation for pseudofolliculitis barbae have been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.118, DCs 
7806, 7813 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2006), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the veteran provide any evidence in the claimant's 
possession that pertains to the claim.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the originating agency provided the 
veteran with the notice required under the VCAA, to include 
notice that he should submit any pertinent evidence in his 
possession and notice with respect to the effective-date 
element of the claim, by letter mailed in March 2006.  
Although this notice was not provided until after the initial 
adjudication of the claim, the Board finds that there is no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  In this regard, the Board notes that following the 
provision of the required notice and the completion of all 
indicated development of the record, the originating agency 
readjudicated the veteran's claim in a June 2007 supplemental 
statement of the case.  There is no indication or reason to 
believe that the ultimate decision of the originating agency 
would have been different had VCAA notice been provided at an 
earlier time.

The Board also notes that the veteran has been afforded 
appropriate VA examinations and service medical records and 
pertinent VA medical records and private treatment records 
have been obtained.  Neither the veteran nor his 
representative has identified any outstanding evidence, to 
include medical records, that could be obtained to 
substantiate the claim.  The Board is also unaware of any 
such outstanding evidence.  

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claim by the 
originating agency were insignificant and non prejudicial to 
the veteran.  Accordingly, the Board will address the merits 
of the claim.

II.  Legal Criteria

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West); 38 C.F.R. 
Part 4 (2007).  When a question arises as to which of two 
evaluations shall be assigned, the higher evaluation will be 
assigned of the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

The rating criteria for skin disorders were amended effective 
August 30, 2002.  

Under the former rating criteria, DCs 7807 through 7819, 
which includes pseudofolliculitis barbae (DC 7813), the 
disorder is to be rated as eczema, dependent upon location, 
extent, and repugnant or otherwise disabling character of the 
manifestations.  Under DC 7806, a noncompensable evaluation 
for eczema is warranted with slight, if any, exfoliation, 
exudation, or itching, if on a nonexposed surface or small 
area.  A 10 percent evaluation requires exfoliation, 
exudation or itching, if involving an exposed surface or 
extensive area.

Under the revised rating criteria, pseudofolliculitis barbae, 
38 C.F.R. § 4.118, DC 7813, is to be rated as disfigurement 
of the head, face, or neck (DC 7800); scars (DCs 7801, 7802, 
7803, 7805, 7805); or as dermatitis (DC 7806), depending upon 
the predominant disability.  In this case, the Board finds 
that DC 7806 is the code which reflects the veteran's 
predominant disability.  According to this code, a 
noncompensable rating is warranted for dermatitis or eczema 
if it involves less than 5 percent of the entire body or 
exposed surfaces and no more than topical therapy is required 
during the past 12-month period.  A 10 percent evaluation is 
warranted for dermatitis or eczema with at least 5 percent, 
but less than 20 percent, of the entire body, or at least 5 
percent, but less than 20 percent, of exposed areas affected; 
or if intermittent systemic therapy such as corticosteroids 
or other immunosuppressive drugs is required for a total 
duration of less than six weeks during the past 12-month 
period.  A 30 percent rating is warranted with 20 to 40 
percent of the entire body or 20 to 40 percent of exposed 
areas affected or if systemic therapy such as corticosteroids 
or other immunosuppressive drugs are required for a total 
duration of six weeks or more, but not constantly, during the 
past 12-month period.  
 
When there is an approximate balance of evidence regarding 
the merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant.  38 U.S.C.A. § 5107 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 4.3 (2007).  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is 
'an approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, supra.

III.  Factual Background and Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2007) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
all evidence of record pertaining to the history of the 
service-connected disability.  The Board has found nothing in 
the historical record which would lead to the conclusion that 
the current evidence of record is not adequate for rating 
purposes.  Moreover, the Board is of the opinion that this 
case presents no evidentiary considerations which would 
warrant an exposition of remote clinical histories and 
findings pertaining to this disability.  

The initial evaluation period at issue is from November11, 
2002, to the present.  VA's General Counsel, in a precedent 
opinion, has held that when a new regulation is issued while 
a claim is pending before VA, unless clearly specified 
otherwise, VA must apply the new provision to the claim from 
the effective date of the change as long as the application 
would not produce retroactive effects. VAOPGCPREC 7-2003 
(Nov. 19, 2003).  The revised criteria may only be applied as 
of their effective date and, before that time, only the 
former version of the regulation may be applied.  VAOPGCPREC 
3-2000 (Apr. 10, 2000).

In accordance with VAOPGCPREC 7-2003, the Board has reviewed 
the revised rating criteria.  The revised rating criteria 
would not produce retroactive effects since the revised 
provisions affect only entitlement to prospective benefits. 
Therefore, VA must apply the new provisions from their 
effective date.

The relevant evidence of record includes private treatment 
records dated from 2001 to 2002.  These records show 
continuing treatment for seborrheic dermatitis.  A private 
March 2002 record shows the veteran presented with a facial 
rash.  No diagnosis was rendered.

The report of a VA examination of the veteran conducted in 
September 2002 shows that a slight beard rash on the 
veteran's right and left cheek was noted.  He was also noted 
to have a 1\4 inch long beard.  The impression was 
pseudofolliculitis barbae.

The veteran was re-examined by VA in April 2004.  He 
complained of bumps on his chin which itched.  In the evening 
he applied Betamethasone to alleviate the itching.  Physical 
examination showed few bumps on his chin.  There was no 
ulceration, exfoliation or crusting.  No limitation of motion 
was noted.  There was no evidence of tissue loss, induration, 
or hypo or hyperpigmentation.  The examiner stated that the 
condition covered less than 5 percent of the veteran's entire 
body.  Sun exposed areas were also noted to be less than 5 
percent.  The impression was pseudofolliculitis barbae.

VA dermatology notes dated from 2003 to the present show 
continuing treatment for pseudofolliculitis barbae.  Specific 
treatment notes dated in April 2005, August 2005, March 2006 
and May 2006 reveal that the veteran underwent Kenalog 
injections to treat his pseudofolliculitis barbae.  

After a careful review of the evidence of record, the Board 
finds that the disability does not warrant a compensable 
evaluation under the criteria in effect prior to August 30, 
2002.  While the condition was shown to involve exposed 
surfaces, that is, the facial area, there is no indication 
that there was exfoliation, exudation, or itching present 
during the period prior to August 30, 2002.  In addition, 
none of the evidence indicates that the disability was 
manifested by scarring or disfigurement prior to August 30, 
2002.

The Board does find, however, that the evidence does support 
the award of a 10 percent evaluation on and after August 30, 
2002, the effective date of the revised criteria.  According 
to DC 7806 (2007), a 10 percent evaluation is warranted for 
intermittent systemic therapy such as corticosteroids or 
other immunosuppressive drugs required for a total duration 
of less than six weeks during the past 12-month period.  In 
the instant case, the Board finds that the veteran has 
received injections of a corticosteroid (Kenalog) for 
durations of less than six weeks during a 12-month period, as 
evidenced by the VA dermatology notes.  An evaluation in 
excess of 10 percent is not warranted, since the evidence 
does not show that the veteran has required systemic therapy 
for six weeks of more during a 12-month period.  In addition, 
at no time during the period at issue has the disability been 
manifested by scarring or disfigurement or involved 20 
percent or more of the whole body or exposed surfaces.  

Accordingly, the Board concludes that a noncompensable 
evaluation is warranted for the period prior to August 30, 
2002, and a 10 percent evaluation is warranted on and after 
that date.

ORDER

The Board having determined that the veteran's 
pseudofolliculitis barbae warrants a noncompensable 
evaluation during the initial evaluation period prior to 
August 30, 2002, and a 10 percent evaluation from August 30, 
2002, the appeal is granted to this extent, subject to the 
criteria governing the award of monetary benefits.


____________________________________________
Shane A. Durkin 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


